STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 24, 2018
              Plaintiff-Appellee,

v                                                                  No. 337757
                                                                   Wayne Circuit Court
TREVOR FERNANDO MARTIN,                                            LC No. 16-006136-01-FC

              Defendant-Appellant.


Before: BORRELLO, P.J., and M. J. KELLY and BOONSTRA, JJ.

PER CURIAM.

        Defendant, Trevor Martin, appeals as of right his jury trial convictions of assault with
intent to do great bodily harm less than murder, MCL 750.84, intentional discharge of a firearm
at a dwelling causing serious impairment, MCL 750.234b(4), carrying a firearm with unlawful
intent, MCL 750.226, and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. Because there are no errors warranting reversal, we affirm.

                                       I. BASIC FACTS

        On May 19, 2016, Clifton Anderson heard someone knock on his front door around 3:00
a.m. He looked out the peephole and saw a tall man with a black hoodie drawn tightly around
his face. Because he did not recognize the man, he told the man he could not come inside and he
did not open the door. Anderson returned to his bedroom. About five minutes later, he heard
another knock at the door. Through the door, he heard someone say “Block, open the door. This
is Trevor.” Anderson testified that he recognized the voice as belonging to Martin. He opened
the door a crack and observed that Martin had a shotgun. He also spotted another man on the
porch. Anderson believed that he spent about two minutes looking at the two men. He testified
that Martin then shot him in the leg with the shotgun. Anderson managed to close the door and
retreat to his bedroom. He heard additional shots, but was not hit again. When the police
arrived, Anderson identified Martin as the person who shot him. A few days later, he identified
Martin in a photograph shown to him by a police detective.

       At trial, Martin presented an alibi defense. The jury, however, rejected his defense and
convicted him of assault with intent to do great bodily harm less than murder, intentional
discharge of a firearm at a dwelling causing serious impairment, carrying a firearm with
unlawful intent, and felony-firearm. The jury acquitted him of a charge of assault with intent to


                                               -1-
commit murder, MCL 750.83, and a charge of intentional discharge of a firearm at a dwelling
causing physical injury, MCL 750.234(b). This appeal follows.

                             II. SUFFICIENCY OF THE EVIDENCE

                                  A. STANDARD OF REVIEW

       Martin argues that there was insufficient evidence to support his convictions because
Anderson’s identification testimony lacks credibility. Challenges to the sufficiency of the
evidence are reviewed de novo. People v Ericksen, 288 Mich. App. 192, 195; 793 NW2d 120
(2010). Reviewing the evidence in a light most favorable to the prosecution, this Court asks
whether a rational trier of fact could find that the essential elements of the crime were proven
beyond a reasonable doubt. People v Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002).

                                           B. ANALYSIS

        Martin argues that the evidence was insufficient to support his convictions because “it is
not credible that [Anderson] would be able to hear three words . . . through the walls of the house
and make an identification.” “[I]t is well settled that identity is an element of every offense.”
People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008). Here, Anderson testified that he
recognized Martin’s voice through the door, and there was testimony that he had known Martin
his entire life. Anderson also identified Martin as the person with the shotgun who shot him in
the leg. Although his identification testimony was impeached by the defense, based on the
testimony presented, the jury was free to find that he had, in fact, credibly identified Martin as
his assailant. It is the role of the factfinder, rather than this Court, to determine the weight of the
evidence and the credibility of witnesses. People v Lee, 243 Mich. App. 163, 167; 622 NW2d 71
(2000). Further, the accuracy of identification testimony is the province of the jury, so whether
Martin was the shooter was a question for the jury to resolve. See People v Smith, 243 Mich
App 657, 680; 625 NW2d 46 (2000). Therefore, when viewing the evidence in the light most
favorable to the prosecution, a rational trier of fact could reasonably conclude that Martin shot
Anderson in the leg.

                           III. GREAT WEIGHT OF THE EVIDENCE

                                  A. STANDARD OF REVIEW

        Martin also argues that his convictions are against the great weight of the evidence
because the identification testimony was “inherently implausible.” Because he did not move for
a new trial, this issue is unpreserved. See People v Lopez, 305 Mich. App. 686, 695; 854 NW2d
205 (2014). This Court reviews an unpreserved challenge “to the great weight of the evidence
for plain error affecting the defendant’s substantial rights.” Id.

                                           B. ANALYSIS

        A new trial may be granted on all, or some, of the issues if the verdict is against the great
weight of the evidence. MCR 2.611(A)(1)(e); People v Lemmon, 456 Mich. 625, 642; 576 NW2d
129 (1998). The relevant inquiry “to determine whether a verdict is against the great weight of
the evidence is whether the evidence preponderates so heavily against the verdict that it would be

                                                 -2-
a miscarriage of justice to allow the verdict to stand.” People v Lacalamita, 286 Mich. App. 467,
469; 780 NW2d 311 (2009). “Generally, a verdict may be vacated only when the evidence does
not reasonably support it and it was more likely the result of causes outside the record, such as
passion, prejudice, sympathy, or some other extraneous influence.” Id. Here, Martin cursorily
contends that the verdict was against the great weight of the evidence because it is implausible
that Anderson was able to identify his assailant “upon hearing a few words through a closed
door.” However, as that presents nothing more than a challenge to Anderson’s credibility,
Martin has not established that the verdict was against the great weight of the evidence.
“Conflicting testimony, even when impeached to some extent,” does not warrant a new trial. Id.
at 469-470.

       Affirmed.

                                                           /s/ Stephen L. Borrello
                                                           /s/ Michael J. Kelly
                                                           /s/ Mark T. Boonstra




                                               -3-